STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

MARTHA JANE GUICHARD AND NO. 2022 CW 0672
NICHOLAS GUICHARD

VERSUS

GERARD J. GIANOLI, M.D.,

HOSPITAL SERVICE DISTRICT #1

OF TANGIPAHOA PARISH D/B/A SEPTEMBER 12, 2022
NORTH OAKS MEDICAL CENTER

 

In Re: Martha Jane Guichard, applying for supervisory writs,
21st Judicial District Court, Parish of Tangipahoa,
No. 20190000472.

 

BEFORE : WELCH, PENZATO, AND LANIER, JJ.

WRIT GRANTED WITH ORDER. We hereby vacate the trial
court’s May 19, 2022 judgment that granted the motion to enforce
discovery order and renewed motion to compel filed by defendants
Norian Corporation and Depuy Synthes Sales, Inc., as we find the
trial court abused its discretion in finding the common interest
privilege under La. Code Evid. art. 506(B) (3) could not apply
between plaintiff, Martha Jane Guichard, and defendant, Gerald
J. Gianoli. See St. Bernard Port, Harbor & Terminal Dist. v.
Violet Dock Port, Inc., 2014-0286 (La. App. 4th Cir. 8/27/14),
147 So.3d 1266, 1268, writ denied, 2014-2019 (La. 10/31/14), 152
So.3d 160 and Turbine Generation Services LLC v. General
Electric Co., 2020 WL 1243539 (W.D. La. 3/13/20), *3-5. We
therefore remand to the trial court with instructions to order
the parties to provide the documents being withheld for an in
camera inspection by the trial court to determine whether there
are any matters on which the plaintiff, Martha Jane Guichard,
and defendant, Gerald J. Gianoli, are aligned such that the
common interest privilege applies to prevent the production of
communications between the parties themselves (plaintiff, Martha
Jane Guichard and defendant Gerald J. Gianoli) and/or their
current and former counsel.

WIL

COURT OF APPEAL, FIRST CIRCUIT

AS)

DEPUTY CLERK OF COURT
FOR THE COURT